     Case 1:15-cv-01462-DAD-GSA Document 100 Filed 09/09/20 Page 1 of 2

 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7

 8    DEVONTE B. HARRIS,                                    No. 1:15-cv-01462-DAD-GSA-PC
 9                         Plaintiff,
10             v.
11    HUMBERTO GERMAN, et al.,                              ORDER & WRIT OF HABEAS CORPUS
                                                            AD TESTIFICANDUM
12                         Defendants.
13

14   Devonte B. Harris, CDCR # P-73399, is necessary and material in a settlement conference in this
     case on the date of October 15, 2020, and is confined in California State Prison, Corcoran (COR),
15   in the custody of the Warden. In order to secure this inmate's attendance it is necessary that a
     Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
16   before Magistrate Judge Kendall J. Newman, by Zoom video conference from his place of
     confinement, on Thursday, October 15, 2020 at 1:30 p.m.
17
                                    ACCORDINGLY, IT IS ORDERED that:
18
           1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
19            commanding the Warden to produce the inmate named above, by Zoom video conference,
20            to participate in a settlement conference at the time and place above, until completion of
              the settlement conference or as ordered by the court. Zoom video conference connection
21            information will be supplied via separate email.

22         2. The custodian is ordered to notify the court of any change in custody of this inmate and is
              ordered to provide the new custodian with a copy of this writ.
23

24         3. The Clerk of the Court is directed to serve a copy of this order by fax on the Litigation
              Office at California State Prison, Corcoran at (559) 992-7372 or via email.
25
           4. Any difficulties connecting to the Zoom video conference shall immediately be reported
26            to Alexandra Waldrop, Courtroom Deputy, at awaldrop@caed.uscourts.gov.

27   ///
28   ///


                                                        1
     Case 1:15-cv-01462-DAD-GSA Document 100 Filed 09/09/20 Page 2 of 2

 1                 WRIT OF HABEAS CORPUS AD TESTIFICANDUM
 2   To: Warden, COR, P. O. Box 8800, Corcoran, California 93212:
 3   WE COMMAND you to produce the inmate named above to testify before
     Judge Newman at the time and place above, by Zoom video conference, until
 4   completion of the settlement conference or as ordered by the court.
 5   FURTHER, you have been ordered to notify the court of any change in
     custody of the inmate and have been ordered to provide the new custodian
 6   with a copy of this writ.
 7
     IT IS SO ORDERED.
 8

 9      Dated:    September 9, 2020                            /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    2
